UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-1589



DENNIS R. CANTWELL; KAREN F. CANTWELL; OPTO-
METRIC SERVICES TRUST; C.F. FAMILY TRUST,

                                             Petitioners - Appellants,

          versus


UNITED STATES OF AMERICA,

                                                Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-98-80-MC)


Submitted:   August 19, 1999                 Decided:   August 30, 1999


Before WIDENER and KING, Circuit Judges, and PHILLIPS, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Dennis R. Cantwell, Karen F. Cantwell, Appellants Pro Se. Frank
Phillip Cihlar, Joel L. McElvain, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C.; Robert K. Coulter, OFFICE OF THE UNITED
STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Dennis and Karen Cantwell appeal the district court’s order

denying their petition to quash sixteen Internal Revenue Service

summonses.    We have reviewed the record and the district court’s

opinion and find no reversible error.    Accordingly, we affirm on

the reasoning of the district court. See Cantwell v. United States,

No. CA-98-80-MC (E.D. Va. Mar. 10, 1999).*   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
March 5, 1999, the district court’s records show that it was
entered on the docket sheet on March 10, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Civil Procedure, it is the
date that the order was entered on the docket sheet that we take as
the effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2